Case 1:15-cv-08563-AKH Document 64-1 Filed 10/01/19 Page 1 of 9




                  Exhibit A
                 Case 1:15-cv-08563-AKH Document 64-1 Filed 10/01/19 Page 2 of 9


                                          UNITED STATES
                              SECURITIES AND EXCHANGE COMMISSION
                                                                Washington, D.C. 20549


                                                                    FORM 8-K

                                                         CURRENT REPORT
                                                  PURSUANT TO SECTION 13 OR 15(D)
                                              OF THE SECURITIES EXCHANGE ACT OF 1934

                                   Date of Report (Date of earliest event reported): September 8, 2019



                              VEREIT, INC.
                   VEREIT OPERATING PARTNERSHIP, L.P.
                                                    (Exact name of Registrant as specified in its charter)


                     Maryland                                              001-35263                                           XX-XXXXXXX
                     Delaware                                             333-197780                                           XX-XXXXXXX
             (State or other jurisdiction                                 (Commission                                         (I.R.S. Employer
                  of incorporation)                                       File Number)                                       Identification No.)

                                                             2325 E. Camelback Road, 9th Floor
                                                                     Phoenix, AZ 85016
                                                  (Address of principal executive offices, including zip code)

                                                                       (800) 606-3610
                                                    (Registrant’s telephone number, including area code)



Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the
following provisions:
☐     Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)
☐     Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)
☐     Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))
☐     Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c))

                                   Securities registered pursuant to Section 12(b) of the Securities Exchange Act of 1934:

                                                                              Trading                                    Name of each exchange
                 Title of each class:                                        symbol(s):                                   on which registered:
    Common Stock $0.01 par value per share                                     VER                                    New York Stock Exchange
                 (VEREIT, Inc.)
     6.70% Series F Cumulative Redeemable                                    VER PF                                   New York Stock Exchange
    Preferred Stock $0.01 par value per share
                 (VEREIT, Inc.)

Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this
chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter).

VEREIT, Inc.                            VEREIT Operating Partnership, L.P.
Emerging growth company ☐               Emerging growth company ☐

If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new
or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act.

VEREIT, Inc. ☐ VEREIT Operating Partnership, L.P. ☐


Item 7.01.      Regulation FD Disclosure.
On September 9, 2019, VEREIT, Inc. issued a press release announcing that VEREIT, Inc. and VEREIT Operating Partnership, L.P. (the “Operating
Partnership” and, together with VEREIT, Inc., “VEREIT” or the “Company”) entered into agreements to settle certain outstanding litigation, including the
pending class action litigation, In re American Realty Capital Properties, Inc. Litigation, No. 1:15-mc-00040 (AKH) (the “Class Action”) and the remaining
opt out actions, Jet Capital Master Fund, L.P., et al. v. American Realty Capital Properties, Inc., et al., No. 1:15-cv-00307 -AKH and Lakewood Capital
Partners, LP v. American Realty Capital Properties, Inc., et al., Index. No. 653676/2019, (together, the “Opt Out Actions”) at a cost to the Company of
                 Case 1:15-cv-08563-AKH Document 64-1 Filed 10/01/19 Page 3 of 9

approximately $765.5 million, comprised of a contribution of $738.5 million toward the Class Action settlement and $27.0 million toward the Opt Out Action
settlements. A copy of the press release is furnished as Exhibit 99.1 hereto.

In connection with the announcement, the Company is also reaffirming its 2019 adjusted funds from operations (“AFFO”) per diluted share guidance
initially provided on February 21, 2019 and reaffirmed on May 8, 2019 and August 7, 2019.

The information in Item 7.01 of this Current Report on Form 8-K, including Exhibit 99.1 hereto, is being furnished and shall not be deemed to be “filed” for
the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of such
section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended (the “Securities Act”),
or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing.


Item 8.01.     Other Events.
The Class Action Settlement
On September 8, 2019, the Company signed a Memorandum of Understanding (“MOU”) providing for the settlement of the Class Action (the “Class
Action MOU”). The Class Action settlement will resolve the claims by class plaintiffs relating to the disclosures made by the Company in October 2014
and March 2015 regarding its financial statements, which included the Company’s March 2015 restatement of certain of its previously issued financial
statements. Pursuant to the terms of the Class Action MOU, certain defendants have agreed to pay in the aggregate $1.025 billion, comprised of
contributions from the Company’s former external manager and its principals (together the “Former Manager”) totaling $225.0 million, $12.5 million from
the Company’s former chief financial officer (the “Former CFO”), $49.0 million from the Company’s former auditor, and the balance of $738.5 million from
the Company. The contributions from the Company’s Former Manager and Former CFO can be satisfied by a combination of (i) cash, (ii) limited partner
units of the Operating Partnership (“OP Units”) held by the Former Manager and the Former CFO, and (iii) amounts due related to the dividends on such
OP Units previously withheld from distribution. The Company will contribute cash for such OP Units and dividends used by the Former Manager and
Former CFO to fund their contributions. The contributions from the Company’s Former Manager are inclusive of the value of substantially all of the OP
Units and dividends surrendered to the Company in July 2019 as a result of a settlement by the Former Manager and certain of its principals with the
Securities and Exchange Commission (the “SEC”), totaling approximately $32.0 million, which was recorded in the Company’s quarterly report on Form 10-
Q for the quarter ended June 30, 2019, and for which cash will be contributed by the Company. Pursuant to the Class Action MOU, the parties will
negotiate in good faith to execute definitive stipulations of settlement and related documents to be filed with the court, which will not contain any
admission of liability, wrongdoing or responsibility by any of the parties and will provide that upon final approval of the Class Action settlement, the
Class Action will be dismissed with prejudice, with mutual releases by all parties. The Class Action settlement is subject to court approval and is
conditioned on approval of the Derivative Action settlement.


The Derivative Action Settlement
At the same time, in conjunction with the Class Action settlement, the Company entered into an MOU (the “Derivative MOU”) providing for the
settlement of the derivative action lawsuit currently pending in the Southern District of New York (the “SDNY”) captioned
Witchko v. Schorsch, et al., No. 1:15-cv-06043-AKH (the “Derivative Action”). The Derivative Action settlement will resolve the allegations brought by
the derivative plaintiffs and is also subject to completing definitive documentation to be filed with the court. The Derivative Action settlement is subject
to court approval and is conditioned on approval of the Class Action settlement. Each of the non-VEREIT defendants that agreed to contribute to the
settlement of the Class Action conditioned their contributions on complete releases from the Company of any claims the Company might have against
those defendants (including any potential claims for contribution by VEREIT with respect to the claims asserted in the Class Action, along with complete
releases of any claims asserted in the Derivative Action).

The Opt Out Action Settlements and Remaining Litigations
On September 6 and September 9, 2019, the Company also entered into settlement agreements and releases to settle the Opt Out Actions for a total of
$27.0 million, which are not subject to court approval. Three additional derivative actions remain pending in courts other than the SDNY. The Company
expects to seek dismissal of these actions based upon the settlement of the Derivative Action.


Additional Information
The Company has been cooperating with the SEC staff’s investigation related to the matters at issue in the Class Action since its inception and
continues to have discussions with the staff regarding a resolution of potential charges the SEC may bring against the Company. In addition, the
Company has advised the SEC that the Company plans to seek recovery of approximately $34.0 million paid by the Company’s Former Manager and the
Former CFO in connection with the previously announced settlement between them and the SEC,
SEC v. AR Capital, LLC et al., No. 1:19-cv-06603-AT, for disgorgement and penalties.

Any monies disbursed to the Company will be maintained by the Company and will not be paid as part of the settlements described above. There can be
no assurance as to whether any of these funds will be disbursed to the Company, and the timing and substance of the ultimate resolution of these
discussions is unknown.

There can be no assurance as to the timing of the court’s approval of the Class Action and Derivative settlements, whether such approvals will be
obtained, or how these settlements may affect any potential future resolution of the remaining derivative lawsuits, the SEC matter, or the timing of any
such resolution. The Company will be required to fund its contribution to the Class Action settlement, along with the cash value of any OP Units and
dividends surrendered by the Former Manager and the Former CFO in order to satisfy their contributions to the Class Action settlement, ten days after
the court grants preliminary approval of both the Class Action and Derivative settlements.


Forward-Looking Statements
Information set forth herein contains “forward-looking statements” (within the meaning of Section 27A of the Securities Act and Section 21E of the
Exchange Act), which reflect the Company’s expectations regarding future events and plans, the negotiation of definitive documentation regarding, and
approval of, the Class Action and Derivative Settlements, the termination of the remaining derivative actions, the expectation that the settlements will
bring the litigations to a conclusion, the uncertainty regarding receipt of any funds paid by the Former Manager and the Former CFO in connection with
the SEC settlement, and circumstances surrounding the future funding of settlement payments. Generally, the words “expects,” “anticipates,” “assumes,”
“targets,” “goals,” “projects,” “intends,” “plans,” “believes,” “seeks,” “estimates,” variations of such words and similar expressions identify forward-
looking statements. The forward-looking statements involve a number of assumptions, risks, uncertainties and other factors which are difficult to predict,
                 Case 1:15-cv-08563-AKH Document 64-1 Filed 10/01/19 Page 4 of 9

may be beyond the Company’s control and that could cause actual results to differ materially from those contained in the forward-looking statements.
The following factors, among others, could cause actual results to differ from those set forth in the forward-looking statements: risks associated with
obtaining court approval of the Class Action and Derivative settlements, pending government investigations and remaining litigations related to the
Company’s previously disclosed audit committee investigation; risks associated with the funding of the settlements; and the other factors contained in
the Company’s filings with the SEC, which are available at the SEC’s website at www.sec.gov. The Company disclaims any obligation to publicly update
or revise any forward-looking statements contained in this report whether as a result of changes in underlying assumptions or factors, new information,
future events or otherwise, except as required by law.

Item 9.01.       Financial Statements and Exhibits.
      (d)
Exhibits
       Exhibit
        No.                                                                   Description

        99.1         Press Release dated September 9, 2019 and entitled VEREIT Enters Into Agreements to Settle Pending Litigation
        104          Cover Page Interactive Data File (embedded within the Inline XBRL document)

                                                                     SIGNATURES

Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, each registrant has duly caused this report to be signed on its behalf
by the undersigned hereunto duly authorized.

                                                                                            VEREIT, INC.

                                                                                            By:    /s/ Lauren Goldberg
                                                                                            Name: Lauren Goldberg
                                                                                            Title: Executive Vice President, General Counsel and
                                                                                                   Secretary

                                                                                            VEREIT OPERATING PARTNERSHIP, L.P.
                                                                                            By: VEREIT, Inc., its sole general partner

                                                                                            By:    /s/ Lauren Goldberg
                                                                                            Name: Lauren Goldberg
                                                                                            Title: Executive Vice President, General Counsel and
                                                                                                   Secretary

Dated: September 9, 2019
                 Case 1:15-cv-08563-AKH Document 64-1 Filed 10/01/19 Page 5 of 9

                                                                                                                                               Exhibit 99.1




FOR IMMEDIATE RELEASE

                                             VEREIT® Enters Into Agreements to Settle Pending Litigations

Phoenix, AZ, September 9, 2019 — VEREIT, Inc. (NYSE: VER) announced today that VEREIT, Inc. and VEREIT Operating Partnership, L.P. (the
“Operating Partnership” and, together with VEREIT, Inc., “VEREIT” or the “Company”) entered into agreements to settle certain outstanding litigation,
including the pending class action litigation, In re American Realty Capital Properties, Inc. Litigation, No. 1:15-mc-00040 (AKH) (the “Class Action”)
and the remaining opt out actions, Jet Capital Master Fund, L.P., et al. v. American Realty Capital Properties, Inc., et al., No. 1:15-cv-00307 -AKH and
Lakewood Capital Partners, LP v. American Realty Capital Properties, Inc., et al., Index. No. 653676/2019, (together, the “Opt Out Actions”) at a cost to
the Company of approximately $765.5 million, comprised of a contribution of $738.5 million toward the Class Action settlement and $27.0 million toward
the Opt Out Action settlements.


The Class Action Settlement
On September 8, 2019, the Company signed a Memorandum of Understanding (“MOU”) providing for the settlement of the Class Action (the “Class
Action MOU”). The Class Action settlement will resolve the claims by class plaintiffs relating to the disclosures made by the Company in October 2014
and March 2015 regarding its financial statements, which included the Company’s March 2015 restatement of certain of its previously issued financial
statements. Pursuant to the terms of the Class Action MOU, certain defendants have agreed to pay in the aggregate $1.025 billion, comprised of
contributions from the Company’s former external manager and its principals (together the “Former Manager”) totaling $225.0 million, $12.5 million from
the Company’s former chief financial officer (the “Former CFO”), $49.0 million from the Company’s former auditor, and the balance of $738.5 million from
the Company. The contributions from the Company’s Former Manager and Former CFO can be satisfied by a combination of (i) cash, (ii) limited partner
units of the Operating Partnership (“OP Units”) held by the Former Manager and the Former CFO, and (iii) amounts due related to the dividends on such
OP Units previously withheld from distribution. The contributions from the Company’s Former Manager are inclusive of the value of substantially all of
the OP Units and dividends surrendered to the Company in July 2019 as a result of a settlement by the Former Manager and certain of its principals with
the Securities and Exchange Commission (the “SEC”), totaling approximately $32.0 million, which was recorded in the Company’s quarterly report on Form
10-Q for the quarter ended June 30, 2019. Pursuant to the Class Action MOU, the parties will negotiate in good faith to execute definitive stipulations of
settlement and related documents to be filed with the court, which will not contain any admission of liability, wrongdoing or responsibility by any of the
parties and will provide that upon final approval of the Class Action settlement, the Class Action will be dismissed with prejudice, with mutual releases by
all parties. The Class Action settlement is subject to court approval and is conditioned on approval of the Derivative Action settlement.
                 Case 1:15-cv-08563-AKH Document 64-1 Filed 10/01/19 Page 6 of 9


The Derivative Action Settlement
At the same time, in conjunction with the Class Action settlement, the Company entered into an MOU (the “Derivative MOU”) providing for the
settlement of the derivative action lawsuit currently pending in the Southern District of New York (the “SDNY”) captioned Witchko v. Schorsch, et al., No.
1:15-cv-06043-AKH (the “Derivative Action”). The Derivative Action settlement will resolve the allegations brought by the derivative plaintiffs and is
also subject to completing definitive documentation to be filed with the court. The Derivative Action settlement is subject to court approval and is
conditioned on approval of the Class Action settlement. Each of the non-VEREIT defendants that agreed to contribute to the settlement of the Class
Action conditioned their contributions on complete releases from the Company of any claims the Company might have against those defendants
(including any potential claims for contribution by VEREIT with respect to the claims asserted in the Class Action, along with complete releases of any
claims asserted in the Derivative Action).


The Opt Out Action Settlements and Remaining Litigations
On September 6 and September 9, 2019, the Company also entered into settlement agreements and releases to settle the Opt Out Actions for a total of
$27.0 million, which are not subject to court approval. Three additional derivative actions remain pending in courts other than the SDNY. The Company
expects to seek dismissal of these actions based upon the settlement of the Derivative Action.


Management Commentary
Glenn J. Rufrano, Chief Executive Officer, stated, “VEREIT is pleased to enter into agreements that we expect will bring these litigations to a conclusion.
The Company believes the settlements are in the Company’s best interest and that of its shareholders, as they eliminate the risk of adverse judgments at
trial, put an end to timing uncertainties, and remove the burdens and costs of these litigations.”


Additional Information
The Company has been cooperating with the SEC staff’s investigation related to the matters at issue in the Class Action since its inception and
continues to have discussions with the staff regarding a resolution of potential charges the SEC may bring against the Company. In addition, the
Company has advised the SEC that the Company plans to seek recovery of approximately $34.0 million paid by the Company’s Former Manager and the
Former CFO in connection with the previously announced settlement between them and the SEC, SEC v. AR Capital, LLC et al., No. 1:19-cv-06603-AT, for
disgorgement and penalties. Any monies disbursed to the Company will be maintained by the Company and will not be paid as part of the settlements
described above. There can be no assurance as to whether any of these funds will be disbursed to the Company, and the timing and substance of the
ultimate resolution of these discussions is unknown.

There can be no assurance as to the timing of the court’s approval of the Class Action and Derivative settlements, whether such approvals will be
obtained, or how these settlements may affect any potential future resolution of the remaining derivative lawsuits, the SEC matter, or the timing of any
such resolution. The Company will be required to fund its contribution to the Class Action settlement, along with the cash value of any OP Units and
dividends surrendered by the Former Manager and the Former CFO in order to satisfy their contributions to the Class Action settlement, ten days after
the court grants preliminary approval of both the Class Action and Derivative settlements.


Audio Webcast Details
VEREIT will host a live audio webcast beginning at 5:00 p.m. ET today, Monday, September 9, 2019, to discuss the settlements. Access the audio webcast
at http://ir.vereit.com/. Participants should log in 10-15 minutes early.
                   Case 1:15-cv-08563-AKH Document 64-1 Filed 10/01/19 Page 7 of 9


About the Company
VEREIT is a full-service real estate operating company which owns and manages one of the largest portfolios of single-tenant commercial properties in
the U.S. The Company has total real estate investments of $15.0 billion including approximately 4,000 properties and 90.6 million square feet. VEREIT’s
business model provides equity capital to creditworthy corporations in return for long-term leases on their properties. VEREIT is a publicly traded
Maryland corporation listed on the New York Stock Exchange. VEREIT uses, and intends to continue to use, its Investor Relations website, which can be
found at www.VEREIT.com, as a means of disclosing material nonpublic information and for complying with its disclosure obligations under Regulations
FD. Additional information about VEREIT can be found through social media platforms such as Twitter and LinkedIn.


Media Contact
Parke Chapman
Rubenstein Associates
212.843.8489 | PChapman@Rubenstein.com


Investor Contact
Bonni Rosen, Senior Vice President, Investor Relations
VEREIT
877.405.2653 | BRosen@VEREIT.com


Forward-Looking Statements
Information set forth herein contains “forward-looking statements” (within the meaning of Section 27A of the Securities Act of 1933, as amended, and
Section 21E of the Securities Exchange Act of 1934, as amended), which reflect the Company’s expectations regarding future events and plans, the
negotiation of definitive documentation regarding, and approval of, the Class Action and Derivative Settlements, the termination of the remaining
derivative actions, the expectation that the settlements will bring the litigations to a conclusion, the uncertainty regarding receipt of any funds paid by
the Former Manager and the Former CFO in connection with the SEC settlement, and circumstances surrounding the future funding of settlement
payments. Generally, the words “expects,” “anticipates,” “assumes,” “targets,” “goals,” “projects,” “intends,” “plans,” “believes,” “seeks,” “estimates,”
variations of such words and similar expressions identify forward-looking statements. The forward-looking statements involve a number of assumptions,
risks, uncertainties and other factors which are difficult to predict, may be beyond the Company’s control and that could cause actual results to differ
materially from those contained in the forward-looking statements. The following factors, among others, could cause actual results to differ from those set
forth in the forward-looking statements: risks associated with obtaining court approval of the Class Action and Derivative settlements, pending
government investigations and remaining litigations related to the Company’s previously disclosed audit committee investigation; risks associated with
the funding of the settlements, and the other factors contained in the Company’s filings with the Securities and Exchange Commission, which are
available at the Securities and Exchange Commission’s website at www.sec.gov. The Company disclaims any obligation to publicly update or revise any
forward-looking statements contained in this press release whether as a result of changes in underlying assumptions or factors, new information, future
events or otherwise, except as required by law.
                      Case 1:15-cv-08563-AKH Document 64-1 Filed 10/01/19 Page 8 of 9

Cover Page - Document and Entity Information

   Document and Entity                                                                   XBRL                                      Balance Period       Sep. 08,
                                               XBRL Tag Name                                                 Data Type
       Information                                                                       Prefix                                     Type    Type         2019
Document Information [Line
                           dei_DocumentInformationLineItems                              dei_     xbrli:stringItemType             na     duration
Items]
Document Type              dei_DocumentType                                              dei_     dei:submissionTypeItemType       na     duration 8-K
Document Period End Date         dei_DocumentPeriodEndDate                               dei_     xbrli:dateItemType               na     duration Sep. 08, 2019
Entity Registrant Name           dei_EntityRegistrantName                                dei_     xbrli:normalizedStringItemType   na     duration VEREIT, INC.
Entity Central Index Key         dei_EntityCentralIndexKey                               dei_     dei:centralIndexKeyItemType      na     duration 0001507385
Amendment Flag                   dei_AmendmentFlag                                       dei_     xbrli:booleanItemType            na     duration false
Entity Incorporation, State or
                                 dei_EntityIncorporationStateCountryCode                 dei_     dei:edgarStateCountryItemType na        duration MD
Country Code
Entity File Number               dei_EntityFileNumber                                    dei_     dei:fileNumberItemType           na     duration 001-35263
Entity Tax Identification Number dei_EntityTaxIdentificationNumber                       dei_     dei:employerIdItemType           na     duration XX-XXXXXXX
Entity Address, Address Line                                                                                                                         2325 E.
One                                                                                                                                                  Camelback
                                 dei_EntityAddressAddressLine1                           dei_     xbrli:normalizedStringItemType   na     duration
                                                                                                                                                     Road, 9th
                                                                                                                                                     Floor
Entity Address, City or Town     dei_EntityAddressCityOrTown                             dei_     xbrli:normalizedStringItemType   na     duration Phoenix
Entity Address, State or
                                 dei_EntityAddressStateOrProvince                        dei_     dei:stateOrProvinceItemType      na     duration AZ
Province
City Area Code                   dei_CityAreaCode                                        dei_     xbrli:normalizedStringItemType   na     duration 800
Local Phone Number               dei_LocalPhoneNumber                                    dei_     xbrli:normalizedStringItemType   na     duration 606-3610
Written Communications           dei_WrittenCommunications                               dei_     xbrli:booleanItemType            na     duration false
Soliciting Material              dei_SolicitingMaterial                                  dei_     xbrli:booleanItemType            na     duration false
Pre-commencement Tender
                                 dei_PreCommencementTenderOffer                          dei_     xbrli:booleanItemType            na     duration false
Offer
Pre-commencement Issuer
                                 dei_PreCommencementIssuerTenderOffer                    dei_     xbrli:booleanItemType            na     duration false
Tender Offer
Title of 12(b) Security                                                                                                                              Common
                                 dei_Security12bTitle                                    dei_     dei:securityTitleItemType        na     duration
                                                                                                                                                     Stock
Trading Symbol                   dei_TradingSymbol                                       dei_     dei:tradingSymbolItemType        na     duration VER
Security Exchange Name           dei_SecurityExchangeName                                dei_     dei:edgarExchangeCodeItemType na        duration NYSE
Entity Emerging Growth
                                dei_EntityEmergingGrowthCompany                          dei_     xbrli:booleanItemType            na     duration false
Company
Entity Address, Postal Zip Code dei_EntityAddressPostalZipCode                           dei_     xbrli:normalizedStringItemType   na     duration 85016
VEREIT Operating Partnership,
                              dei_LegalEntityAxis=ver_VEREITOperatingPartnershipLpMember          na
L.P. [Member]
Document Information [Line
                              dei_DocumentInformationLineItems                           dei_     xbrli:stringItemType             na     duration
Items]
Document Type                    dei_DocumentType                                        dei_     dei:submissionTypeItemType       na     duration 8-K
Document Period End Date         dei_DocumentPeriodEndDate                               dei_     xbrli:dateItemType               na     duration Sep. 08, 2019
Entity Registrant Name                                                                                                                               VEREIT
                                                                                                                                                     OPERATING
                                 dei_EntityRegistrantName                                dei_     xbrli:normalizedStringItemType   na     duration
                                                                                                                                                     PARTNERSHIP,
                                                                                                                                                     L.P.
Entity Central Index Key         dei_EntityCentralIndexKey                               dei_     dei:centralIndexKeyItemType      na     duration 0001528059
Amendment Flag                   dei_AmendmentFlag                                       dei_     xbrli:booleanItemType            na     duration false
Entity Incorporation, State or
                                 dei_EntityIncorporationStateCountryCode                 dei_     dei:edgarStateCountryItemType na        duration DE
Country Code
Entity File Number               dei_EntityFileNumber                                    dei_     dei:fileNumberItemType           na     duration 333-197780
Entity Tax Identification Number dei_EntityTaxIdentificationNumber                       dei_     dei:employerIdItemType           na     duration XX-XXXXXXX
Entity Address, Address Line                                                                                                                         2325 E.
One                                                                                                                                                  Camelback
                                 dei_EntityAddressAddressLine1                           dei_     xbrli:normalizedStringItemType   na     duration
                                                                                                                                                     Road, 9th
                                                                                                                                                     Floor
Entity Address, City or Town     dei_EntityAddressCityOrTown                             dei_     xbrli:normalizedStringItemType   na     duration Phoenix
Entity Address, State or
                                 dei_EntityAddressStateOrProvince                        dei_     dei:stateOrProvinceItemType      na     duration AZ
Province
City Area Code                   dei_CityAreaCode                                        dei_     xbrli:normalizedStringItemType   na     duration 800
Local Phone Number               dei_LocalPhoneNumber                                    dei_     xbrli:normalizedStringItemType   na     duration 606-3610
Title of 12(b) Security                                                                                                                            6.70% Series
                                                                                                                                                   F Cumulative
                                 dei_Security12bTitle                                    dei_     dei:securityTitleItemType        na     duration Redeemable
                                                                                                                                                   Preferred
                                                                                                                                                   Stock


Source: VEREIT, INC., XBRL, 9/9/2019
                 Case 1:15-cv-08563-AKH Document 64-1 Filed 10/01/19 Page 9 of 9

Trading Symbol                dei_TradingSymbol                   dei_   dei:tradingSymbolItemType        na   duration VER PF
Security Exchange Name        dei_SecurityExchangeName            dei_   dei:edgarExchangeCodeItemType na      duration NYSE
Entity Emerging Growth
                                dei_EntityEmergingGrowthCompany   dei_   xbrli:booleanItemType            na   duration false
Company
Entity Address, Postal Zip Code dei_EntityAddressPostalZipCode    dei_   xbrli:normalizedStringItemType   na   duration 85016




Source: VEREIT, INC., XBRL, 9/9/2019
